Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW I233191 to Kameyama et al. (Kameyama).
Regarding Claim 1, Kameyama teaches in Fig. 17 at least, an electrical-contact assembly, the assembly comprising: 
a plurality of electrical contacts 11 each of which is substantially electrically conductive and has a first electrical-contact surface and a second electrical-contact surface respectively disposed on opposing sides of the electrical contact; 
wherein the plurality of electrical contacts are interposed by a plurality of electrical insulators 22 that are substantially electrically insulating; and 
wherein at least one of the plurality of electrical insulators extends around at least one first electrical-contact surface, the at least one of the plurality of electrical insulators forming sidewalls (of 25), the sidewalls delineating a chamber (where the IC is placed) associated with the at least one first electrical- contact surface, and wherein the chamber is contiguous with the at least one first electrical contact surface (see Fig. 17).
Regarding Claim 2, Kameyama teaches the electrical-contact assembly of claim 1, wherein the plurality of electrical insulators are at least partially composed of at least one structurable layer (encapsulating resin may be photoresist).  

Regarding Claims 3 and 6, Kameyama teaches the electrical-contact assembly of claims 1 and 2, wherein the plurality of electrical contacts 11 includes offset first and second electrical-contact surfaces (see Fig. 17).  

Regarding Claim 4, Kameyama teaches the electrical-contact assembly of claim 1, wherein the electrical insulators are at least partially composed of curable epoxy resin (22 described as resin).

Regarding Claim 8, Kameyama teaches the electrical-contact assembly as in claim 2, wherein at least one of the sidewalls are formed over the at least one structurable layer (see Fig. 17).

Regarding Claim 9, Kameyama teaches the electrical-contact assembly as in claim 1, wherein at least one of the first electrical-contact surfaces includes an active optoelectronic component electrically connected to the at least one first electrical-contact surface (14 described as an optical semiconductor element).

Regarding Claim 10, Kameyama teaches the electrical-contact assembly as in claim 9, wherein the sidewalls are substantially non-transparent to electromagnetic radiation emitted by or detectable by the active optoelectronic component (both the application and Kameyama use photoresist and will be similarly non-transparent, see MPEP 2112.01).

Regarding Claim 11, Kameyama teaches the electrical-contact assembly as in claim 9, wherein the electrical insulator is substantially non-transparent to electromagnetic radiation emitted by or detectable by the active optoelectronic component (both the application and Kameyama use resin  and will be similarly non-transparent, see MPEP 2112.01).

Regarding Claims 12 and 13, Kameyama teaches the electrical-contact assembly as in claim 9, wherein the active optoelectronic component includes an emitter or detector (abstract).

Regarding Claim 14, Kameyama teaches the electrical-contact assembly as in claim 9, wherein the active optoelectronic component includes an overmold of transparent material 12.

Regarding Claim 15, Kameyama teaches the electrical-contact assembly in claim 14, wherein a surface of the overmold delineates an optical element of the active optoelectronic component (window 12 is similarly situated to window 117 of the instant invention and will perform similarly, see again 2112.01).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama as applied to Claim 2 and further in view of U.S. Pat. Pub. No. 20150255313 to Brandl et al. (Brandl).
Regarding Claim 7, Kameyama teaches the electrical-contact assembly of claim 2, wherein the at least one structurable layer is a photoresist (see above, 22 is described as resin, and later 25 is described as resin and interchangeable with photoresist, meaning they are recognized as equivalent for the same purpose, or suitable for the intended purpose, see MPEP 2144.06-07) but does not explicitly teach that it includes an additive dispersed within the layer.  However, in analogous art, Brandl teaches an additive in the structurable layer [0012]. It would have been obvious to the person of ordinary skill at the time of filing to include the additive of Brandl in order to provide reflectance, enhancing efficiency.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812